Citation Nr: 1115018	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-10 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral foot condition involving the skin.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hepatitis C.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In January 2011, the Veteran was afforded a hearing at the Central Office before the Acting Veterans Law Judge rendering the determination in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his hearing in January 2011 the Veteran testified that he has been determined to be disabled by the Social Security Administration (SSA), and that he is receiving SSA disability benefits due to PTSD.  However, the SSA's supporting medical reports have not been requested and are not currently contained in the claims files (a June 2000 SSA denial of his claim is of record, however, the Veteran's testimony is to the effect that he was subsequently granted disability benefits).  On remand, the RO should attempt to obtain the SSA's records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

With regard to the claim for PTSD, during the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified.  The legislative summary states, in part:

The Department of Veterans Affairs (VA) is amending its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing in some cases the evidentiary standard for establishing the required in service stressor. (emphasis added).

It does not currently appear that the liberalizing changes are applicable in this case.  Nevertheless, when the Board addresses questions or issues that the RO did not previously consider, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Similarly, where the Board considers law not previously considered by the RO, the Board is required to notify the claimant and indicate that consideration of this law may result in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) (2010) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal").  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  

In this case, the Veteran has not been advised of the new version of 38 C.F.R. § 3.304(f).  On remand, to ensure complete compliance with due process requirements, the Veteran should be notified of the new version of 38 C.F.R. § 3.304(f).    

Also with regard to the claim for PTSD, as early as August 2000, the Veteran has asserted that he has PTSD as a result of witnessing a fellow soldier commit suicide during his service in Germany in 1965.  See Veteran's stressor statement, dated in August 2000.  He has also claimed a number of other stressors.  Id.  The RO has previously unsuccessfully attempted to verify his claimed stressor involving the suicide of a fellow soldier.   

As the Veteran's claimed stressors are not based upon participation in combat, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2010); Pentecost v. Principi, 16 Vet. App. 124 (2002); see also M21-1MR, Part III.iv.4.H.29.a, i.  

At his hearing in January 2011 the Veteran testified, for the first time, that his platoon sergeant had sexually assaulted him, i.e., "he kept putting his mouth on me."  

For claims based on allegations of personal assault, and where the military record does not contain documentation that a personal assault occurred, alternative evidence might still establish an inservice stressful incident.  See generally VA Adjudication Procedure Manual, M21-1MR, Part III.iv.4.H.30.a.  Behavior changes that occurred at the time of the incident might indicate the occurrence of an in-service stressor, and in personal assault claims, "secondary evidence which documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."  Id.; see also 38 C.F.R. § 3.034(f)(3).  The changes in the veteran's observed behavior must have been witnessed "around the time" of the claimed incident.  Id.   

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on inservice personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may omit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (3).  

In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that in cases of alleged sexual assault VA must first inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  Then, VA must assist him in the submission of alternative sources of evidence, by providing additional time for her to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on his behalf.  The Court has emphasized that in claims of service connection for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened burden of VCAA notification.  Id.  

Since the record does not reflect that the Veteran received such notice, a remand is required to provide the Veteran with a specific VCAA notice letter necessary for PTSD cases based on in-service personal assault or harassment.  

If one or more of the claimed stressors are verified, or if otherwise warranted for claims based on a personal assault, the Veteran should be afforded a PTSD examination, and an etiological opinion should be obtained.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).  




Accordingly, the case is REMANDED for the following action:

1.  Obtain the Social Security Administration's supporting medical records, pertinent to the appellant's claim for Social Security disability benefits.  

2.  Notify the Veteran of the recent changes to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).

3.  Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f), as required for PTSD claims based on in- service personal assault or harassment.  The notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

4.  Send the Veteran a VA Form 21-0781 (statement in support of claim for service connection for posttraumatic stress disorder (PTSD)) or other appropriate form, and request that he provide specific details of the alleged stressful events involving one or more sexual assaults.  

5.  Upon receipt of the aforementioned VA Form 21-0781 (or other appropriate PTSD development letter), or after a reasonable amount of time has passed without a response, make a credibility determination, and determine if any of the Veteran's claimed stressor(s) is/are verified/or whether they meet the criteria for acceptance under either the new or the old version of 38 C.F.R. § 3.304(f).  If it is determined that there is no verified or accepted stressor, make a formal finding to that effect.  

6.  If it is determined that sufficient details have been provided so as to warrant an attempt to verify any of the claimed stressors, attempt to verify the in-service stressors.  Specifically, prepare a letter asking the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate the Veteran's claimed stressors.  Provide the JSRRC with a description of the Veteran's claimed stressors (i.e., those that have been deemed to have been described with sufficient detail to warrant an attempt at verification), and with copies of the Veteran's personnel records showing service dates, duties, and units of assignment.

7.  If, and only if, one or more claimed stressors is/are verified, or if otherwise warranted for claims based on a personal assault, schedule the Veteran for a VA psychiatric examination to determine his correct diagnosis(es), to include whether he has PTSD under the criteria as set forth in DSM- IV.  The RO should provide the examiner with a summary of the verified stressors (as well as any evidence pertaining to changes in behavior at the time any claimed personal assault, if appropriate).  The claims files should be provided to the examiner in connection with the examination.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished.  

If, and only if, PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's PTSD was caused or aggravated by his service.  If PTSD is diagnosed, the examiner must state the stressor(s) relied upon to support the diagnosis, and the examiner must discuss any documented behavior changes following the verified in-service incidents.  The report of examination should include the complete rationale for all opinions expressed.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

8.  Readjudicate the issues on appeal.  If any of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


